Ford, Judge:
The protests listed in schedule “A,” annexed hereto and made a part hereof, were consolidated for the purpose of trial. The merchandise, the subject of these protests, consists of parts of D.2 and D.4 caterpillar tractors, as well as parts of a HD.5 Allis Chalmers tractor, which were classified under the provisions of paragraph 372 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, as “Parts of machinery, wholly or in chief value of metal, n.s.p.f.” Duty was assessed thereon at the rate of 13 per centum ad valorem or 12 per centum ad valorem depending upon date of entry.
It is claimed that said items are properly entitled to entry free of duty under the provisions of paragraph 1604 of the Tariff Act of 1930, as parts of agricultural implements.
It was stipulated by and between counsel for the respective parties as follows:
*419I offer to stipulate that the items identified on Entries 9289, 9397, and 6640, covered by Protest 58/21186 and Protest 321212-K(B), being D.4 track chain assembly, or top rollers, or master bushes, are essential parts o£ a D.4 caterpillar tractor.
Further, that the D.4 tractor, eaterpiller tractor, is chiefly used on the farm in agricultural pursuits.
Further, that the items identified on Entry 9107 and Entry 4241, covered by Protest 321212-K(B) as being HD.5 track chain assembly or roller group or sprockets, are essential parts of an HD.5 Allis Chalmer tractor; and that the HD.5 Allis Chalmer tractor is chiefly used on the farm in agricultural pursuit.
And further, that the items identified on Entries 4241 and 6640, covered by Protest 321212-K(B) as D.2 track chain parts or roller assemblies, are the same in all material respects as that involved in Abstract 62985.
In Thrifty Equipment Co. and Universal Foreign Service, Inc. v. United States, 42 Cust. Ct. 356, Abstract 62985, we held certain parts of the D.2 caterpillar tractor to be entitled to entry free of duty as parts of agricultural implements.
Accepting this stipulation as a statement of fact and based upon our decision in the Thrifty Equipment Co. case, supra, we find and hold the involved merchandise to be entitled to entry free of duty under the provisions of paragraph 1604 of the Tariff Act of 1930.